STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                              UNPUBLISHED
                                                              December 29, 2015
              Plaintiff-Appellee,

v                                                             No. 323883
                                                              Oakland Circuit Court
CONRAD RAYMOND GARDNER,                                       LC No. 2013-247342-FC

              Defendant-Appellant.


Before: SAWYER, P.J., and BECKERING and BOONSTRA, JJ.

SAWYER, P.J. (concurring).

       I concur in the result only.



                                                        /s/ David H. Sawyer




                                          -1-